The opinion of the court was delivered by
PAUL G. LEVY, J.A.D.
Judge Gibson held that plaintiffs were liable for payment of premiums for workers’ compensation insurance coverage benefit-ting its real estate sales agents. Re/Max of New Jersey, Inc. v. Wausau Ins. Cos., 304 N.J.Super. 59, 697 A.2d 977 (Ch.Div.1997). He applied the “relative nature of the work” test, as explained in Kertesz v. Korsh, 296 N.J.Super. 146, 154, 686 A.2d 368 (App.Div.1996), and held that the Re/Max agents are economically dependent on the Re/Max broker, lacking “the ability to act independently.” In the course of his opinion, Judge Gibson clearly demonstrated the economic and functional dependence of the sales agents on Re/Max, “mak[ing] any further claim of independence difficult to sustain.” Re/Max, supra, 304 N.J.Super. at 68-69, 697 A.2d 977. We affirm for the reasons stated therein.
In doing so, we reject plaintiffs’ contention that the sales agents are independent contractors pursuant to the dictates of MacDougall v. Weichert, 144 N.J. 380, 677 A.2d 162 (1996). MacDougall was not concerned with workers’ compensation issues; instead it dealt with a real estate agent’s claim for wrongful discharge under Pierce v. Ortho Pharm. Corp., 84 N.J. 58, 417 A.2d 505 (1980). In MacDougall, Justice Handler analyzed the differences between an employee and an independent contractor in terms of control. There was no reliance on the “relative nature of the work test” under either Kertesz v. Korsh, supra, 296 N.J.Super. at 154, 686 A.2d 368, or Marcus v. Eastern Agric. Ass’n, Inc., 58 N.J.Super. 584, 603, 157 A.2d 3 (App.Div.1959)(Conford, J.A.D., dissenting); rev’d on dissent 32 N.J. 460, 161 A.2d 247 (1960). We deem these two cases more appropriate than MacDougall in resolving the issue presented here.
Affirmed.